PER CURIAM.
Appellant, surety company, obtained judgments for substantial damages against appellees as a result of having had to pay for the completion of a condominium when the construction thereof was abandoned by its principal, Hansen Engineering Company, Inc. In this appeal appellant complains that the court failed to award additional damages for certain corrective work accomplished after the completion of the project. Our review of the record indicates that there is competent substantial evidence to support the court’s conclusion that the contractor in whose shoes the appellant stood would not have been legally obligated to incur these additional expenses. Likewise, we find no error with respect to the amount of the award of attorney’s fees.
However, the court awarded appellant interest only from the date upon which this suit was filed. Since the appellant’s principal had abandoned the project, inter*603est should have been computed from the dates of the several payments which appellant was required to make in order to complete the work.
The case is remanded for the recomputation of the interest award. In all other respects, the judgments are affirmed.
GRIMES, Acting C. J., and SCHEB and OTT, JJ., concur.